Citation Nr: 9913563	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  94-46 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted or 
secured to reopen the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1968 to February 1970 
and from September 1970 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The case returns to the Board following remands to the RO in 
January 1998 and June 1998.  


REMAND

In the July 1998 remand, the Board instructed the RO to, 
among other things, contact the veteran and request that he 
provide additional information regarding the persons named in 
his April 1998 statement, i.e. whether the persons were 
wounded, killed, or missing in action, approximate dates, and 
identifying service information.  

A review of the claims folder reveals that in July 1998 the 
RO mailed the veteran a letter and PTSD information form as 
instructed.  However, the veteran did not respond to that 
letter or to the follow-up letter sent in September 1998.  
The RO proceeded to readjudicate the veteran's claim on the 
basis of the available information.  

Upon examining the correspondence to the veteran, the Board 
finds that the RO failed to use the veteran's current address 
as found on the veteran's April 1998 statement and as 
reported by the veteran to the Board during his April 1998 
hearing.  The current address reported by the veteran is on 
Hamilton Eaton Road.  This has been the veteran's mailing 
address since at least September 1995.  Although the July 
1998 and September 1998 letters were apparently not returned 
to the RO, the Board cannot be sure that the veteran actually 
received the requests for information.  

The Board also notes that, pursuant to recent changes in the 
case law, the analysis of claims to reopen based on new and 
material evidence has been significantly revised.  See Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) (overruling the 
test set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which stated that "new" evidence was "material" if 
it raised a reasonable possibility that, when viewed in the 
context of all the evidence, the outcome of the claim would 
change); Elkins v. West, No. 97-1534, slip op. at 14-15 (U.S. 
Ct. Vet. App. February 17, 1999) (stating that, after Hodge, 
new and material evidence may be presented to reopen a claim, 
even though the claim is ultimately not well grounded); 
Winters v. West, No. 97-2180, slip op. at 4 (U.S. Ct. Vet. 
App. February 17, 1999) (applying a three-step process for 
new and material analysis).  On readjudication, the RO should 
be certain to address these changes.        

Accordingly, the case is REMANDED to the RO for the following 
action: 

1.  The RO should attempt to verify 
whether the veteran's current mailing 
address is on Hamilton Eaton Road.  After 
ascertaining the proper address, the RO 
should re-send the PTSD development 
letter and information form previously 
sent in July 1998.  

2.  If the veteran supplies any 
additional information as requested, the 
RO should prepare a statement summarizing 
the veteran's claimed in-service 
stressors that incorporates all pertinent 
identifying information.  The RO should 
then take any and all appropriate steps 
or development to verify the occurrence 
of the claimed stressors.  

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of whether new and material 
evidence has been submitted or secured to 
reopen the veteran's claim of entitlement 
to service connection for PTSD.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran is free to submit additional evidence as desired.           

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



